 Case 3:20-cv-00644-GPC-RBB Document 1 Filed 04/02/20 PageID.1 Page 1 of 3



 1   GEORGE SYKULSKI, A PROF. LAW CORP.
 2
     George Sykulski, CSB #041133
     georgesykulski@roadrunner.com
 3   Dana Sykulski, CSB #228210
 4
     dsykulski@yahoo.com
     Post Office Box 10426
 5   Burbank, California 91510
     Telephone: (818) 783-8500
 6
     Attorneys for Plaintiff FERGUSON ENTERPRISES, LLC
 7


 8                                UNITED STATES DISTRICT COURT
 9
                                 SOUTHERN DISTRICT OF CALIFORNIA
10


                                                  CASE NO. '20CV0644 GPC RBB
11
     UNITED STATES, for the use of
12   FERGUSON ENTERPRISES, LLC,
13
                   Plaintiff,                     COMPLAINT ON BOND
14           vs.                                  (Miller Act)
15
     ANDERSON BURTON CONSTRUCTION,
16   INC., a corporation; THE WESTERN
     SURETY COMPANY, a corporation,
17

18
                   Defendants.

19
             Use Plaintiff complains of Defendants and alleges:
20

21
             1. This Court has subject matter jurisdiction of this action pursuant to 40

22   U.S.C.A. Section §3131, et seq. (the Miller Act).
23
             2. At all times mentioned in this Complaint, Defendant, The Western Surety
24
     Company ("Surety"), was and now is, a corporation authorized by the State of California
25

26   to engage in the business of acting as a surety on bonds required or authorized by law.

27   Ill
28




                                                   1

                                          COMPLAINT ON BOND
 Case 3:20-cv-00644-GPC-RBB Document 1 Filed 04/02/20 PageID.2 Page 2 of 3



 1
             3. On or about May 5, 2015, Anderson Burton ("Anderson") was awarded a
 2
     contract by the United States of America, through the United States Department of
 3


 4
     Defense, more particularly identified and known as Contract No. #N62473-15-D-2438 for

 5   that certain Work of Improvement consisting of the construction of Sculleries 8569
 6
     Marine Corps Recruit Depot, San Diego CA 92140 (the "Work of Improvement").
 7
     Anderson entered into a subcontract agreement with Steven Field Plumbing ("Field")
 8

 9
     pursuant to which Field agreed to provide and install plumbing materials to the Work of

10   Improvement.
11
             4. Anderson, as principal, and Surety, as surety, executed and delivered a
12
     certain Payment Bond #30042149, guaranteeing payment to all persons supplying labor
13

14   and materials in the prosecution of the Work of Improvement. The Bond was executed
15
     and delivered in accordance with an act of the Legislature of the United States of
16
     America, dated August 24, 1935, 49 Stat. 793, as amended (40 U.S.C. 270a-270e).
17

18
             5. During the course of the performance and prosecution of the public work,

19   Use Plaintiff sold, delivered and furnished certain pipe, plumbing, HVAC, appliances,
20
     lighting, and related materials to Field at its special instance and request. The materials
21
     were furnished to be used and the same were actually used in the prosecution of the
22

23   Work of Improvement.

24           6. Within ninety days from the date on which Use Plaintiff furnished the last of
25
     the materials for which its claim hereunder is made, Use Plaintiff gave written notice to
26
     Anderson, stating, with substantial accuracy the amount claimed and the name of the
27

28   party to whom the materials were furnished, which notice was served on the general



                                                   2

                                          COMPLAINT ON BOND
 Case 3:20-cv-00644-GPC-RBB Document 1 Filed 04/02/20 PageID.3 Page 3 of 3



 1
     contractor by certified return receipt requested mail in an envelope addressed to the
 2
     contractor.
 3

              7. The materials so furnished by Use Plaintiff in the prosecution of the Work of
 4

 5   Improvement were and are reasonably worth the sum of $34,207.74. No part of that
 6
     sum has been paid or credited on that amount. There is now due, owing and unpaid to
 7
     Use Plaintiff the sum of $34,207.74, plus accrued service charges/interest in the amount
 8

 9
     of $2,053.74, plus service charges/interest at the rate of 18% percent per annum (1.5%

10   per month) from December 1, 2019, after deducting all just credits and offsets.
11
              8. Plaintiff and Field entered into a written contract which provides for the
12
     payment of reasonable attorneys' fees in the event that Field failed to pay for materials
13

14   supplied to them by Plaintiff.
15            WHEREFORE, Use Plaintiff prays judgment against each of the Defendants,
16
     jointly and severally, as follows:
17
              1. For the sum of $34,207.74, plus accrued service charges/interest in the
18

19   amount of $2,053.74, plus service charges/interest at the rate of 18% percent per annum
20
     from December 1, 2019 to the date of entry of judgment;
21
              2. For reasonable attorneys' fees;
22

23            3. For costs of suit; and

24            4. For such other and further relief as the court deems just and proper.
25
     DATED: March 25, 2020                  GEORGE SYKULSKI, A PROFESSIONAL
26                                          LAW CORPORATION
27
                                             By: s/Dana Svkulski
28                                               Dana Sykulski, CSB #228210
                                                 Attorneys for Plaintiff

                                                   3

                                          COMPLAINT ON BOND
                     Case 3:20-cv-00644-GPC-RBB
    JS .J.J (Rev. 06/17)                        Document
                                              CIVIL COVER1-1 SHEET
                                                              Filed 04/02/20 PageID.4 Page 1 of 1
    The JS -1-1 civil cover sh~et and the i!1formation contained herein neither replace nor s upplement the filin° and service ofpleadinss or other papers as required by Jaw. except as
    provided b)'. local_rules of.court. 1111s fom1, approved by the Judicial Conference of the United States in ~eptember 1974, is reqmrcd for the use o f the Clerk of Court for the
    purpose of m111a11ng the c1v1l docket sheet (SEE INS/1/UCTIONS ON NEX/' /'AG!:' OF THIS FORM.)


    DMfEDWI-FHf,f&the use of FERGUSON ENTERPRISES, LLC                                                            A~~[~g8,t~J~TON CONSTRUCTION, INC., a corporation; THE
                                                                                                                  WESTERN SURETY COMPANY, a corporation

       (b)   County of Res idence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                 San Luis O~             o
                                    (EXCEPT IN U.S. Pl-4/N71/T CASES)                                                                             (IN U.S. /'LA/NT/FF CASHS ONLY)
                                                                                                                    NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.

     (c) Attorneys (Fm11 Name. Address. a11d Ji:leplume Number)
    GEORGE SYKU LSKI , A PLC
                                                                                                                    Attorneys (If Known)       '20CV0644 GPC RBB
    George Sykulski, CSB #041133 / Dana Sykulski, CSB #22821 0
    Post Office Box 10426, Burbank, CA 91510 / Phone: (818) 783-8500

II. BASIS OF JURISDICTION (Placean "X"in One/JoxOnly)                                                III. C ITIZENSHIP O F PRINC IPAL PARTIES (Place an "X" 111011elloxfar!'ta11111Jf
~,         U.S Govcm111cn1
              Pla1111ifT
                                             0 3   Federal Qucs1ion
                                                                                                               (For Dn·er.\ lly Cases Only)
                                                                                                                                           PTF      DEF
                                                                                                                                                                                       and One /Jax for Defenda111)
                                                                                                                                                                                                        PTF       DEF
                                                     (U.S. Gm·crnment Not a Part)~                        Ci1izcn ofll,is S1a1c            O I      O I       Incorporated or Principal Place            O 4      O 4
                                                                                                                                                                of Business In This State

CJ 2 U S Govemmenl                           0 4 Diversity                                                Ci1izcn of Another Staie         0 2      0     2   Incorporated and Principal Place          0 5       0
        Dcfcndanl                                    (Indicate Cw:ens/up ofParttes III Item Ill)                                                                 of Business In Another State

                                                                                                          Ci1izen or Subjec1of a           0 3      0     3   Foreign Nalion                             0 6      0 6
                                                                                                            Foreign Conntrv
IV NAT URE OF SUIT (Place an                         ".\"' 111 One fJox Only)                                                                        c 1·1ck• I1cre fior: N aturc o fS Ult. Code Dcscnnt11, ns.
I             CONTRACT                                                 TORTS                                 l10RFEITURE/PENALTI'                       BANKRUPTCY                          onnrn STATUTES              I
0 110 Insurance                               PERSONAL IN.JURY               PERSONAL IN.JURY             0 625 Drug Related Seizure          0 422 Appeal 28 USC I 58             0 375 False Claims Act
0 120 Marine                             0    310 Airplane                 0 365 Personal Injury -                of Property 21 USC 88 I     0 423 Withdrawal                     0 376 Qui Tam (3 1 USC
'-!: 130 Miller Ac1                      0    315 Airplane Product               Product Liability        0 690 Other                                   28 USC 157                           3729(a))
0 I.JO Negotiable lnsinnncnt                        Liability              0 367 Health Care/                                                                                      0 .JOO State Reapportionment
0 150 Recovery of Overpayment            0    320 Assault, Libel &               Phannaccu1ical                                                    PROPf:RTY RIGHTS                O 4 IO An1itrust
       & Enforcemenl of Judgment                    Slander                      Personal Injury                                              0 820 Copyrights                     0 430 13anks and 13anking
0 151 Medicare Ac1                       0    330 Federal Employers'             Product Liability                                            0 830 Patent                         0 450 Commerce
0 152 Recovery of Dcfauhcd                          Liability              0 368 Asbestos Personal                                            0 835 Paten! - Abbreviated           0 460 Deportation
       S1udcnt Loans                     0    340 Marine                          Injury Product                                                        New Drng Application       0 470 Racketeer Innucnccd and
       (Excludes Veterans)               0    345 Marine Produc1                 Liability                                                    0 840 Trademark                             Com,pt Organi,~111ons
0 153 Recovery of Overpayment                       Liability               PERSONAL PROPERTY                           LABOR                     SOCIAL SECIJRITI'                0 480 Consumer Credi1
       of Vc1cran's Bene111s             O    350 Motor Vehicle            0 370 Other Fraud              0 710 Fair Labor S1andards          0   861 HIA (13950)                  0 490 Cable/Sal TV
0 160 Stockholders Sui1s                 0    355 Motor Vehicle            0 371 Truth in Lending                 Acl                         0   862 Black Lung (923)             0 850 Sccurities/Commod111es
0 190 Other Contract                               Product Liability       0 380 Other Personal           0 720 Labor/Management              0   863 DIWC/OIWW (405(g))                  Exchange
0 195 Contracl Product Liability         0    360 O1her Personal                 Property Damage                  Relations                   0   86.J SSID Ti1lc XVI              0 890 O1her S1atutory Actions
0 196 Franchise                                    lnjnry                  0 385 Property Damage          0 740 Railway Labor Act             0   865 RSI (405(g))                 0 89 I Agricuhural Ac1s
                                         0    362 Personal Injury -              Product Liabili1y        0 75 1 Family and Medical                                                0 893 Environmental Mancrs
                                                   Medical Malpractice                                            Leave Act                                                        0 895 Freedom of lnfonnat1on
I          REAL PROPERTI'                       CIVIL RIGHTS               PRISONER PETlTIONS             0 790 Other Labor Litigation             IIEDERALTAX SUlTS                      Act
0     2 IO Land Condemna1ion             0    440 Other Civil Rights        Habeas Co rpus:               0 79 1 Employee Retirement          0 870 Taxes (U.S. Plaintiff          0 896 Arbitration
O     220 Foreclosure                    O    441 Vo1ing                  0 463 Alien Detainee                   Income Sccurily Acl                    or Defendant)              0 899 Adminis1ra1ivc Procedure
0     230 Rem Lease & Ejc-clmcnt         0    442 Employmcm               0 510 Motions 10 Vacalc                                             0 871 IRS- Third Party                      Act/Review or Appeal of
O     240 Torts 10 Land                  0    4-13 Housing/                     Sentence                                                            26 use 7609                              Agency Decision
0     2.J5 Tort Product Liabili1y                  Accommodations         0 530 General                                                                                            0 950 Consti1u1ional11y of
:J    290 All Other Real Property        O    .J45 Amer. w/Oisabilitics - 0 535 Dca1h Penally                     IMMIGRATION                                                                Slate Staiutes
                                                   Employmenl               Other:                        0 462 Naturalization Application
                                         0    446 Amer. w/Disabili1ics - 0 540 Mandamus & O1hcr           0 465 Other Immigration
                                                   Other                  0 550 Civil Righ1s                     Actions
                                         0    448 Education               0 555 Prison Condition
                                                                          0 560 Civil Detainee -
                                                                                Conditions of
                                                                                   Confincmc11t

V. ORIGI N             O'lacc,111 ".\'" 111 011clloxOnlJ)
)( I Original                D 2 Removed from                   D 3       Remanded from            D 4 Reinstated or          D 5 Trans ferred from           D 6 Mul tidistrict                D 8 Multidistrict
           Proceeding               State Court                           /\ ppe ll ate Court             Reopened                   Another Dis trict                 Litigatio n -                  Litigation -
                                                                                                                                     (spec1M                           Trans fer                      Direct File
                                               C ite the U.S. C ivil S tatute under which you are filing (Do JJOt citej11ristlictioJJal statutes unless diversity) :
                       4.!.:0~
                             U.::::S.::::C:.:..A~S""e""c::.:.t:.:::ioc:..:
                                              l-
                                                                      n...:3:..:1..::3c..:.
                                                                                       1->.!.:.
                                                                                            M:.:.:il:.:
                                                                                                  le:.:..r.:..
                                                                                                           A:.:c:.Lt_ _ __ _ __ __ __ _ __ _ _ __ _ _ _ _ _ _ __ _ _
V I. CAUSE O F ACTIO N Brief description of cause:
                       Use Plaintiff has not been aid for buildin materials su lied to federal! owned ·ob.
V II. REQ UEST ED I N  0 CHECK IF TH IS IS A CLASS ACTION                                                                DEMAND S        C HECK YES only if demanded in complaint:
      COM PLAI NT:           UNDER               RULE                 23.      F.R.Cv.P.                                  34,207.74      J URY DEI\IAND:       D Yes     );II No

VII I. RELATED CASE(S)
                                                   (See mstn1c1wns):
             IF ANY                                                        J UDGE                                                                 DOCKET N UMBER
    DATE                                                                        SIGNATURE OF ATTORNEY OF RECORD
03/24/2020                                                                      s/ Dana Sykulski
    FOR OFFICE USE ONLY

      RECEIPT ii                     AMOUNT                                        APPL YING IFP                                   JUDGE                                MAG. JUDGE
